DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 9/2/2022.
Claims 200-219 are pending.
Claims 200-208 have been amended.
Applicant’s election without traverse of Group I and species 1) a transposon adapter region that has 33 nucleotides and has a sequence of SEQ ID NO: 510764: (2) an offset region that has 3 nucleotides and has a sequence of SEQ ID NO: 510767;(3) a variable region that has 35 nucleotides; (4) a priming region that has a sequence of SEQ ID NO: 510768; an oligonucleotide probe library of 5 x 105 in the reply filed on 1/19/2022 is acknowledged.
Claims 209-219 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2022.
It is unclear what the election of an oligonucleotide probe library of 5 x 105 as claim 208 does not recite 5 x 105.
The election of species with respect to length have been withdrawn, upon further consideration.
Claims 200-208 are being examined.
	Priority
The instant application was filed 07/23/2020 is a continuation of 14915249, filed 02/28/2016 ,which is a national stage entry of PCT/US2014/053306  with an international filing date: 08/28/2014 and claims priority from provisional application 62024436, filed 07/14/2014 and claims priority from provisional application 61994704, filed 05/16/2014 and claims priority from provisional application 61990085, filed 05/07/2014 and claims priority from provisional application 61974949, filed 04/03/2014 
PCT/US2014/053306 claims priority from provisional application 61949216, filed 03/06/2014 and claims priority from provisional application 61924192, filed 01/06/2014 and claims priority from provisional application 61912471, filed 12/05/2013 and claims priority from provisional application 61900975, filed 11/06/2013 and claims priority from provisional application 61874621, filed 09/06/2013 and claims priority from provisional application 61871107, filed 08/28/2013.
The later-filed application must be an application for a patent for an invention
which is also disclosed in the prior application (the parent or original nonprovisional
application or provisional application). The disclosure of the invention in the parent
application and in the later-filed application must be sufficient to comply with the
requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112,
except for the best mode requirement. See Transco Products, Inc. v. Performance
Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62024436,
61994704, 61990085, f 61974949, 61949216, 61924192, 61912471, 61900975,
61874621, 61871107, fails to provide adequate support or enablement in the manner
provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more
claims of this application. The review of the cited priority documents revealed 510763
or less SEQ ID NO. Thus the priority documents do not support SEQ ID NO 510764 or
higher.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 200-208 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 200 has been amended to recite, “An oligonucleotide probe library comprising a plurality of oligonucleotides, each having a sequence that comprises, from the 5' end to the 3' end, a transposon adapter region having a sequence complementary to a sequencing primer, an offset region comprising 0 or more nucleotides, a variable region, and a priming region, wherein at least one oligonucleotide has an offset region of 1 or more nucleotides.”  The response asserts support can be found in paragraph 0883.  However, 0883 states:
A naive oligonucleotide library (i.e., aptamer candidate library) was designed so that the sequencing starting point shifted from the conserved outer region (primer) to the variable region. The left primer of the library was replaced with a transposon adapter, which is complementary to the sequencing primer. Inserted between the transposon adapter and the  nucleotide variable region are 0, 1, 2, or 3 nucleotides which server to create on offset in the library design. FIG. 17A shows the right arm primer of the aptamer library which follows the variable region (i.e., SEQ ID NO: 510768). In addition to enhancing diversity, a single round of PCR can be used to prepare a sample for NGS with this approach (e.g., adding indexes and adaptor for hybridization to flow cell). This leads to more efficient sample preparation and may decrease the number of potential mutants generated by PCR.

	Thus the cited portion teaches the transposon adapter is complementary to sequencing primer, which is different in scope than having a sequence complementary to a sequencing primer.  Further the cited portion suggests an offset of 0, 1, 2, or 3 nucleotides, but does not teach, “ at least one oligonucleotide has an offset of 1 or more nucleotides.”  While 0883 cites figure 17a, it does not specifically teach, “at least one oligonucleotide has an offset of 1 or more nucleotides.”  Thus the amendment has introduced new matter.
Response to Arguments
	This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 200-201, 06, 208  is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated  by Gerst (Genome Research (2012) 22:134–141).
Claim 200 recites, “transposon adapter region.”  While, aragraph 0085 and 0515 of the specification teaches transposon adapter region encompasses 20-40 nucleotides, the specification does provide any specific requirement of a transposon adapter, except the claim has been amended to require a sequence complementary to a sequencing primer.  It is noted a sequencing primer is a functional limitation that does not explicitly change the structure of the probes of the library, other than the probe can be complementary to a primer.
Further the claim has been amended to recite, “wherein at least one oligonucleotide has an offset region of 1 or more nucleotides.”  The specification in paragraph 00883 teaches offset region can be 0, 1, 2, or 3 nucleotides from a variable region.  This is broad as well. 
Further the claim requires a “priming region” which is 3’ of a variable region.  This is broad and does not provide any explicit structure of the probes of the library, other than the sequence can function as a priming region.
With regards to claim 200, Gerst teaches,

    PNG
    media_image1.png
    185
    231
    media_image1.png
    Greyscale

Thus the library of probes comprises a transposon n adapter region (regions used for transposition) comprising a sequencing primer complementary region (p5 or p7), and offset region of at least 1 nucleotide (the area filled in by the gap extension), a variable region (cDNA) and a priming region (the other p5 or p7).  
With regards to claim 201, Gerst teaches CAAGCAGAAGACGGCATACGAGATCGGTCTGCCTTGCCAGCCCGCTCAG (supplemental table 2) which comprises about 40 nucleotides.  
With regards to claim 206, Gerst teaches Tn-RNA-seq Read 1 primer GCCTCCCTCGCGCCATCAGAGATGTGTATAAGAGACAG (supplemental table 2).  
With regards to claim 208, Gerst teaches the library comprising 22,945,616 or 18,513,940 reads (different oligonucleotides).  
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 200-204, 206-208 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerst (Genome Research (2012) 22:134–141), Bell (Illumina (2011))
Claim 200 recites, “transposon adapter region.”  While, paragraph 0085 and 0515 of the specification teaches transposon adapter region encompasses 20-40 nucleotides, the specification does provide any specific requirement of a transposon adapter, except the claim has been amended to require a sequence complementary to a sequencing primer.  It is noted a sequencing primer is a functional limitation that does not explicitly change the structure of the probes of the library, other than the probe can be complementary to a primer.
Further the claim has been amended to recite, “wherein at least one oligonucleotide has an offset region of 1 or more nucleotides.”  The specification in paragraph 00883 teaches offset region can be 0, 1, 2, or 3 nucleotides from a variable region.  This is broad as well. 
Further the claim requires a “priming region” which is 3’ of a variable region.  This is broad and does not provide any explicit structure of the probes of the library, other than the sequence can function as a priming region.
Claim 204 recites, “a nucleic acid selected from the group consisting of.” The use of an indefinite article allows for the interpretation the claim encompasses a portion of the recited SEQ ID NO . 
With regards to claim 200, Gerst teaches,

    PNG
    media_image1.png
    185
    231
    media_image1.png
    Greyscale

Thus the library of probes comprises a transposon n adapter region (regions used for transposition) comprising a sequencing primer complementary region (p5 or p7), and offset region of at least 1 nucleotide (the area filled in by the gap extension), a variable region (cDNA) and a priming region (the other p5 or p7).  
While Gerst suggests the production of a cDNA library with nucleotides having a transposon adapter comprising a sequencing primer sequence, offset region, variable region and primer region.  
Gerst does not specifically teach a sequence a transposon adapter comprising SEQ ID NO 510764 or explicitly recite an offset of 0 to 10 nucleotides).
However, Bell teaches TCGTCGGCAGCGTCAGATGTGTATAAGAGACAG-(SEQ ID NO 510764) and the inclusion of additional 1, 2, or 3 nucleotides).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the specific adapter sequences of Bell for the adapter of Gerst.  The artisan would be motivated to increased complexity to the probe library and allow for sequencing using known primers by commercially available kits including an thymine.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one adapter sequence for NGS for another adapter for NGS.
With regards to claim 201, Gerst teaches CAAGCAGAAGACGGCATACGAGATCGGTCTGCCTTGCCAGCCCGCTCAG (supplemental table 2) which comprises about 40 nucleotides.  
With regards to claim 206, Gerst teaches Tn-RNA-seq Read 1 primer GCCTCCCTCGCGCCATCAGAGATGTGTATAAGAGACAG (supplemental table 2).  
Claim 207 recites, “the priming region comprises a nucleic acid sequence that is at least identical
With regards to claim 207 Bell teaches  CGG.
With regards to claim 208, Gerst teaches the library comprising 22,945,616 or 18,513,940 reads (different oligonucleotides).  
Response to Arguments
This is a new grounds of rejection necessitated by amendment.

Claims 200-201, 205-206, 208 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerst (Genome Research (2012) 22:134–141), Head (Biotechniques (2014) volume 16, pages 61-77),  Konig (RNA (2007) volume 13. Pages 614-622).
Claim 200 recites, “transposon adapter region.”  While, paragraph 0085 and 0515 of the specification teaches transposon adapter region encompasses 20-40 nucleotides, the specification does provide any specific requirement of a transposon adapter, except the claim has been amended to require a sequence complementary to a sequencing primer.  It is noted a sequencing primer is a functional limitation that does not explicitly change the structure of the probes of the library, other than the probe can be complementary to a primer.
Further the claim has been amended to recite, “wherein at least one oligonucleotide has an offset region of 1 or more nucleotides.”  The specification in paragraph 00883 teaches offset region can be 0, 1, 2, or 3 nucleotides from a variable region.  This is broad as well. 
Further the claim requires a “priming region” which is 3’ of a variable region.  This is broad and does not provide any explicit structure of the probes of the library, other than the sequence can function as a priming region.
With regards to claim 200, Gerst teaches, 
    PNG
    media_image1.png
    185
    231
    media_image1.png
    Greyscale


Thus the library of probes comprises a transposon n adapter region (regions used for transposition) comprising a sequencing primer complementary region (p5 or p7), and offset region of at least 1 nucleotide (the area filled in by the gap extension), a variable region (cDNA) and a priming region (the other p5 or p7).  
While Gerst suggests the production of a cDNA library for next generation sequencing with a transposon adapter comprising a sequencing primer sequence, offset region, variable region and primer region.  
Gerst does not specifically teach a variable region of 20 to 50 nucleotides .
However, Head provides are review of library construction for next generation sequencing (title).  Head teaches attachment of adapters for next generation sequencing (figure 1) including transposase based methods of library production (figure 2).  Head teaches sequencing amplicons generated by the method including aptamers for SELEXX (page 69, 1st column, bottom).
Konig teaches library of aptamers for SELEX(title, abstract).  Konig teaches, “The library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom)
Therefore it would have been prima facie obvious to one or ordinary skill in the art prior to the effective filing date of the claims to use 40 nucleotides of aptamers as the central region in place of cDNA to make the libraries.  The artisan would be motivated as Head suggests library generation for next generation sequencing of SELEX libraries.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one source of nucleic acids for a variable region for another. 
With regards to claim 201, Gerst teaches CAAGCAGAAGACGGCATACGAGATCGGTCTGCCTTGCCAGCCCGCTCAG (supplemental table 2) which comprises about 40 nucleotides.  
With regards to claim 206, Gerst teaches Tn-RNA-seq Read 1 primer GCCTCCCTCGCGCCATCAGAGATGTGTATAAGAGACAG (supplemental table 2).  
With regards to claim 208, Gerst teaches the library comprising 22,945,616 or 18,513,940 reads (different oligonucleotides).  
With regards to claim 208, Koning teaches, “For in vitro selection we used a library of RNA molecules with an estimated complexity of 3 X1014 unique sequences.” (page 615, 1st column, bottom)
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Summary
	No claims are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634